

115 HR 5570 IH: To amend the Public Health Service Act to authorize certain grantees to contract with or make subawards to local or regional organizations that are private and nonprofit, and that may be faith-based, and for other purposes.
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5570IN THE HOUSE OF REPRESENTATIVESApril 18, 2018Mr. Rogers of Kentucky introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize certain grantees to contract with or make
			 subawards to local or regional organizations that are private and
			 nonprofit, and that may be faith-based, and for other purposes.
	
		1.Inclusion of Regional Organizations for Health and Human Services and Other Grant Programs
 (a)Residential Treatment Programs for Pregnant and Postpartum WomenSection 508(a) of the Public Health Service Act (42 U.S.C. 290bb–1(a)) is amended by inserting , (including local or regional organizations that are private and nonprofit, including faith-based organizations), after public and nonprofit private entities.
 (b)Evidence-Based Prescription Opioid and Heroin Treatment and Interventions DemonstrationSection 514B(a)(1) of the Public Health Service Act (42 U.S.C. 290bb–10(a)(1)) is amended by inserting (which may include local or regional organizations that are private and nonprofit and that may be faith-based) after units of local government, nonprofit organizations.
 (c)Opioid Overdose Reversal Medication Access and Education Grant ProgramsSection 545 of the Public Health Service Act (42 U.S.C. 290ee) is amended by— (1)redesignating subsections (f) through (h) as (g) through (i), respectively; and
 (2)inserting after subsection (e) the following:  (f)Contracts and SubawardsA State may, in using a grant under this section, use all or a portion of that grant to contract with, or make one or more subawards to, one or more—
 (1)local or regional organizations that are private and nonprofit, and that may be faith-based; (2)units of local government; or
 (3)tribal organizations.. (d)First Responder TrainingSection 546(a) of the Public Health Service Act (42 U.S.C. 290ee–1(a)) is amended by inserting local or regional organizations that are private and nonprofit and that may be faith-based, after grants to States, local governmental entities, .
 (e)Building Communities of RecoverySection 547(b) of the Public Health Service Act (42 U.S.C. 290ee–2(b)) is amended by inserting and local or regional organizations (including such organizations that are private, nonprofit, or faith-based) after recovery community organizations.
 (f)State Demonstration Grants for Comprehensive Opioid Abuse ResponseSection 548(b) of the Public Health Service Act (42 U.S.C. 290ee–3(b)) is amended by adding at the end the following:
				
 (8)Contracts and subawardsA State, or combination of States, may, in using a grant under this section, use all or a portion of that grant to contract with, or make one or more subawards to, one or more—
 (A)local or regional organizations that are private and nonprofit, and that may be faith-based; (B)units of local government; or
 (C)tribal organizations.. 2.Renewal of awards for the residential treatment programs for pregnant and postpartum women Section 508 of the Public Health Service Act (42 U.S.C. 290bb–1) is amended—
 (1)in subsection (n), by inserting after may not exceed 5 years the following: unless the Director approves a renewal of such an award under subsection (o); (2)in subsections (p) and (s), by striking subsection (r) each place it appears and inserting subsection (s);
 (3)in subsection (r)(1), by striking subsection (s) and inserting subsection (t); (4)after executing the amendments made by paragraphs (2) and (3), by redesignating subsections (o) through (s) as subsections (p) through (t), respectively; and
 (5)by inserting after subsection (n) the following:  (o)Award Renewal (1)In generalThe Director may renew an award under subsection (a) for a period of up to 5 years beyond the 5-year period described in subsection (n), subject to annual approval by the Director, if the award recipient—
 (A)continues to meets all eligibility criteria under this section; (B)has demonstrated, through reporting pursuant to subsection (k), success in implementing programs funded pursuant to subsection (a); and
 (C)submits an application for renewal of the award demonstrating that the recipient is at least as qualified to implement programming under this section as when the Director last approved the award of funds under this section to the recipient.
 (2)PriorityThe Director shall prioritize award renewals under paragraph (1) for award recipients seeking to expand the geographic area in which the recipient provides services supported pursuant to an award under subsection (a)..
			